       Case 4:19-cr-00083-BMM Document 33 Filed 05/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                   Case No. CR 19-83-GF-BMM

                 Plaintiff,                            ORDER

vs.

AUSTIN KADE GOINGS,

                Defendant.

      Upon Motion of Counsel for Austin Kade Goings, the Government taking no

position and good cause appearing;

      IT IS HEREBY ORDERED that Defendant, Austin Kade Goings is

authorized to attend his son’s birthday party at Misty Laplant’s home on Sunday,

May 17, 2020.

      DATED this 14th day of May, 2020.




                                       1
